(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, la Comisión Industrial desestimó una apelación interpuesta por los pretensos beneficiarios del occiso, Ramón Gely, de una resolución dictada por el Administrador del Fondo del Estado y confirmó dicha resolución;
*964POR Cuanto, la Comisión basó su propia resolución en las siguien-tes conclusiones de becbos:
“La Sumí, de P. Alvarez, es dueña en el pueblo de Arroyo, de una panadería denominada ‘La Moderna’ y el pan que fabrica es distribuido por 4 6 5 hombres de los que uno era Ramón Gely, el obrero de este caso.
“El día 11 de agosto de 1936 mientras Gely vendía por la carretera de Arroyo a Patillas el pan obtenido de dicha panadería, fué arrollado por un ‘truoh’ falleciendo el mismo día del accidente, por consecuencia de las lesiones recibidas. El Administrador del Pondo del Estado dictó resolución en el caso con focha abril 11 de 1939, negando su compensabilidad por el fundamento ‘De que para la fecha del accidento no había relación de patrono y obrero entre Ramón Gely y la Sucn. de P. Alvarez.’
“La viuda de Cely, Sra. Ramona Quiñones y una hija natural reconocida de nombre Juana Gely, alegando ser las beneficiarías del obrero oeeiso, apelaron de esta resolución, celebrándose la vista correspondiente a este reeurso ante la Comisión Industrial el día 15 del ppdo, agosto, compareciendo el Pondo del Estado representado por el Lie. Atiles Morón y los beneficiarios por el Lie. Miguel A. Casiano.
“La prueba practicada en ese acto lleva a la conclusión de que el pan que distribuían en el pueblo de Arroyo y sus contornos las 4 ó 5 personas por medio de los que la panadería ‘La Moderna’ vendía el pan que fabricaba, era adqui-rido por estas personas a un precio de 2 centavos menos que al que ellos lo re-vendían, pagando el importe del adquirido- a la panadería semanalmente, durante los días domingo y lunes en que ellos cobraban de su clientela el importo del pan repartido entre ésta. Que la clientela pertenecía a cada uno de los vende-dores, sin que la panadería tuviera conocimiento de. las personas que la consti-tuían. Que cuando la cuenta de alguno de estos clientes se perdía por no pa-garla, la persona que se lo había vendido era la responsable de pagarla a la panadería, sin que ésta asumiera pérdida de clase alguna por tal concepto. Que estos vendedores podían vender el pan al preeio que les viniera en ganas, dándose la ocasión de que cuando la competencia era grande con otras panaderías, fuera vendido por ellos a menor precio del en que fué adquirido. . Que en la tarde de cada día cada uno de estos vendedores encargaba a la panadería la cantidad de pan que iba a tomar al día siguiente para su fabricación durante la noche, y que si algún pan sobraba no era obligación de la panadería el aceptarlo, pero por ser estos vendedores hombres honrados y antiguos clientes de la casa, para mantenerlos contentos, si se trataba de poca cantidad de pan sobrado, 5 6 6 libras, la panadería lo cambiaba por igual cantidad de pan fresco para el día siguiente, quedándose la panadería con el pan devuelto, que era vendido como pan viejo a 6 centavos a los obreros del campo. Que los referidos vendedores de pan, además de esta ocupación, podían dedicarse a otros menesteres de su incumbencia, como vender dulces, piraguas, etc. Que estos vendedores repartían el pan así adqui-rido-por los lugares donde tenían sus clientes sin que la panadería tuviera que ver nada en ello.’’
POR Cuanto, los únicos errores señalados por los recurrentes son los siguientes-
*965“1. La Iíon. Oomisión Industrial cometió grave error al resolver como re-solvió que las relaciones existentes entre el revendón de pan Ramón Gcly .y la Sucn. de Pedro Álvarez, dueña de la panadería, no eran las de patrono y obrero.
“2. Que la Comisión Industrial debió tomar y no tomó en consideración ciertas y determinadas circunstancias para resolver si existían o no relaciones de patrono y obrero en el easo del revendón de pan.”
Por CUANTO, las circunstancias que según los recurrentes debió tomar y no tomó en consideración la Comisión, son las siguientes:
"A. El patrono utilizó como distribuidores del pan que fabricaba a varios revendones, entre ellos a Ramón Gely, y limitaba su número a cinco o seis.
”B. El sobrante del pan era devuelto por los revendones al patrono al fi-nalizar la labor del día.
"O. El patrono era quien fijaba el precio de la reventa a los revendones.
“D. El jornal o salario de estos revendones se fijaba en una comisión de dos centavos por cada libra de pan que se vendía.
“E. El patrono facilitaba a los revendones el equipo, consistente en carros para la venta del pan.
”E. Los revendones podían fiar el pan y el patrono esperaba que los reven-dones cobraran a los clientes para liquidar sus cuentas, respondiéndole los re-vendones al patrono de aquellos clientes que no pagaran.
Í(G. Los clientes no eran de los revendones sino de la panadería.
"H. El patrono podía suspender de empleo y en ocasiones suspendió o des-tituyó a algunos de los revendones.
“I. El patrono estableció condiciones que debían sor cumplidas por los re-vendones en la venta del pan en cuanto al lugar de sus operaciones, salarios y uso del equipo.”
Por Cuanto, en una moción sobre reconsideración ante la Comi-sión, las recurrentes en su alegato en apoyo de dicha moción, some-tieron a la Comisión sustancialmente las mismas cuestiones y el mismo análisis de la prueba como las contenidas en su alegato ante este Tribunal, y la Comisión declaró sin lugar dicha moción.
Por Cuanto, esta corte carece de jurisdicción o poder para revisar cuestiones de hecho una vez resueltas por la Comisión siempre que exista alguna prueba para sostener la conclusión a que la Comisión haya llegado.
Por cuanto, si bien el caso está en la línea (véase Easton v. Industrial Accident Commission, 167 P. 288) y futuros casos más o menos parecidos al presente serán resueltos de acuerdo con los hechos establecidos si no son idénticos a los hechos establecidos en el pre-sente easo no encontramos motivos suficientes para revocar la reso-lución recurrida.
Por tanto, por la presente se confirma la resolución dictada por la Comisión Industrial en octubre 23, 1939.
El Juez Asociado Si'. De Jesús no intervino.